DETAILED ACTION
This office action is in response to amendments to application 16/424,170, filed on 04/09/2021.
Claims 1-18 and 20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 04/09/2021, have been entered.
Regarding objections to the drawings, the objections have been withdrawn due to submission of replacement drawings.
Regarding objections to the claims, the objections have been withdrawn due to amendment.
Regarding rejections of claims 1-14 and 17 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejections of claims 5 and 6 under 35 U.S.C. 112(d), the rejections are withdrawn due to amendment.
Regarding rejections of claims 8-11 and 14-17 under 35 U.S.C. 102(a)(2), 
Regarding rejections of claims 1-7, 12-13, and 18-20 under 35 U.S.C. 103, the rejections are withdrawn due to amendment in combination with Applicant’s arguments and discussion during the interview of 04/07/2021.

Response to Arguments
Applicant’s arguments, filed 04/09/2021, have been entered.
Regarding claims 1-18 and 20, Applicant’s arguments made herein in combination with arguments made during the interview of 04/07/2021 have been fully considered and are persuasive in light of the updated search included herein. The claims are accordingly allowable over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 15
a receiver operative to receive aggregated navigational data indicative of aggregated segment data generated in response to a plurality of tow enabled vehicles traveling the segment 

Authorization for this examiner’s amendment was given in an interview with Brian Cromarty on 06/15/2021.

Allowable Subject Matter
	Claims 1-18 and 20 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Ohba (US 20160245659), hereinafter Ohba. Ohba discloses a method and system of route guidance for a vehicle alerts traffic restriction considering its towing status.  The vehicle's towing status may be obtained either by automatically detecting a towed vehicle or manually setting such status by a user.  When it is determined that the vehicle is towing another vehicle, traffic restriction information such as a speed limit and a dimension limit associated with each link in a route is obtained by accessing to a map database including such traffic restriction information.  Based on the traffic restriction information, it is possible to provide the best route with a more correctly estimated time of arrival, while avoiding links which have dimension limits not suitable for the towing vehicle.
	Ohba, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious an apparatus comprising an input device configured to receive a request for a navigational route wherein the request is indicative of a destination and a tow mode engagement; a memory operative to store an aggregated segment data wherein the aggregated segment data is indicative of a preferred towing segment generated in response to a plurality of vehicles with a tow mode enabled traveling the preferred towing segment; a processor operative to generate the navigational route in response to the request for the navigational route and the aggregated segment data; and an output device configured to receive the navigational route from the processor and to display the navigational route to a driver. The output device is further operative to display an alternate navigational route generated in response to an alternate segment traveled by a plurality of vehicles without a tow mode engaged.
	Claims 8 and 15 are analogous to claim 1 and allowable for analogous reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 15
“a user input operative to receive a destination and a tow mode indicator”. Examiner interprets “a user input” as a user interface as outlined in P. [0041]. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662